Title: From George Washington to Alexander McDougall, 28 August 1782
From: Washington, George
To: McDougall, Alexander


                  
                     Dr Sir,
                     Head Qrs 28th Augt 1782.
                  
                  I have been favoured with your private Letter of the 26th.
                  In forming my arrangement of Commands for the Army’s taking the Field—not knowing how long the proceedings of Congress on your Trial might be delayed—& not finding any other Command so proper for Majr Genl Knox, under present circumstances, as that of West point, where the Corps of Artillery, Ordnance and Military Stores are to remain, and where his attention in the particular line of his duty could be more usefully displayed, I concluded to assign that Post to him.
                  The Resolution of Congress on your Trial, being now come to hand, & to be published in this days Orders, I have assigned to you the command of one division of the Army; composed of the two Connecticut Brigades, which I hope will be agreeable to you.
                  I am very sorry for the disagreeable situation in which you find your private affairs; but as the Army will take their first position on Verplanks point, where they will probably remain for sometime; and as the operations of the Campaign will probably be rather inactive, you may have the oppertunity, for some time at least, of drawing from your Farm at Robinson’s, all the advantages for your support at Verplanks, that you would receive at West point.
                  If your health is on such a footing as not to admit your taking the Field, I should not expect, nor do I wish you to move with the Army—in which case you will be at liberty to remain in such place as you shall think most beneficial and convenient.  I am—Dr Sir Yr most Obedt Servt
                  
                     Go: Washington
                     
                  
               